Name: Commission Regulation (EC) No 160/2003 of 29 January 2003 on the issuing of system B export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0160Commission Regulation (EC) No 160/2003 of 29 January 2003 on the issuing of system B export licences for fruit and vegetables Official Journal L 025 , 30/01/2003 P. 0038 - 0039Commission Regulation (EC) No 160/2003of 29 January 2003on the issuing of system B export licences for fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as amended by Regulation (EC) No 1176/2002(2), and in particular Article 6(7) thereof,Whereas:(1) Commission Regulation (EC) No 1886/2002(3) fixed the indicative quantities laid down for the issue of export licences in the fruit and vegetable sector other than those requested in the context of food aid.(2) In the light of information now available to the Commission, the indicative quantities have been exceeded in the case of oranges.(3) This overrun is without prejudice to compliance with the limits resulting from the agreements concluded in accordance with Article 300 of the Treaty. The rate of refund for all products covered by licences applied for under system B between 16 November 2002 and 14 January 2003 should be the indicative rate,HAS ADOPTED THIS REGULATION:Article 11. The percentages for the issuing of system B export licences, as referred to in Article 6 of Regulation (EC) No 1961/2001, and applied for between 16 November 2002 and 14 January 2003, by which the quantities applied for and the rates of refund applicable must be multiplied, are as fixed in the Annex hereto.2. Paragraph 1 does not apply to licences applied for in connection with food-aid operations as provided for in Article 10(4) of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations.Article 2This Regulation shall enter into force on 30 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 January 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 268, 9.10.2001, p. 8.(2) OJ L 170, 29.6.2002, p. 69.(3) OJ L 286, 24.10.2002, p. 3.ANNEXPercentages for the issuing of licences and rates of refund applicable to system B licences applied for between 16 November 2002 and 14 January 2003>TABLE>